UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7709


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONELL MCKINLEY PRESSEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:01-cr-00083-RBS-3)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronell McKinley Pressey, Appellant Pro Se.   Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronell McKinley Pressey appeals the district court’s

orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion and his

motion for reconsideration.         We have reviewed the record and

find   no   reversible   error.     Accordingly,    we   affirm   for    the

reasons stated by the district court.        United States v. Pressey,

No. 4:01-cr-00083-RBS-3 (E.D. Va. Nov. 8, 2011 & Dec. 1, 2011).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2